DeviN, J.
The ruling of the court below in adjudging the defendant in contempt of court for willful disobedience to an order lawfully issued by the court was based upon comprehensive findings of fact to which there was no exception. These findings were supported by the evidence and are sufficient to sustain the judgment. The order, for violation of which the contempt proceedings were instituted, was entered without objection, in an action in which the court had jurisdiction both of the parties and of the subject matter. The defendant was a party to the action and was present with counsel when the order was made and at all times when the recited proceedings were had. The order was not void and was entitled to respect. If in any particular erroneous, defendant’s remedy was by appeal. Nobles v. Roberson, 212 N. C., 334, 193 S. E., 420.
*416It having been properly determined, without objection, and in the manner to which defendant had given his written assent, and by the arbitrators he had selected, that the defendant had wrongfully placed on his own land obstructions in the ditch or branch by which the upper or dominant landowner had a right to drain his land, and it having been found by the court that he has refused to remove the obstructions or to permit entry on his land for that purpose, the court had power to restrain the wrongful acts and to issue mandatory injunction to compel the defendant to restore the drainway to its former condition by removal of the obstructions. Keys v. Alligood, 178 N. C., 16, 100 S. E., 113; Woolen Mills v. Land Co., 183 N. C., 511, 112 S. E., 24.
The power of the court to compel obedience to its orders lawfully issued is essential to the exercise of jurisdiction and the maintenance of its authority. Cromartie v. Commissioners, 85 N. C., 211. It was well said in Pain v. Pain, 80 N. C., 322: “Without the ability to compel obedience to its mandates — whether the order be to surrender writings in possession of a party, to execute deeds of conveyance, ... or to perform any other act the court is competent to require to he done— many of its most important and useful functions would be paralyzed.”
The provisions of C. S., 5279, relating to party ditches constructed by agreement, are inapplicable upon the facts found. It appears from the court’s findings that the defendant may relieve himself of the unpleasant consequences of his willful failure to obey the order of the court by means readily available to him.
The judgment is
Affirmed.